Citation Nr: 0206285	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  95-01 619	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left tibia and fibula, currently rated as 40 
percent disabling.

2.  Entitlement to an increased rating for osteomyelitis, 
currently rated as 20 percent disabling.

3.  Entitlement to a temporary total rating for convalescence 
subsequent to March 1, 1996.

4.  Entitlement to restoration of a 50 percent combined 
rating.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from August 
1957 to December 1960.

In November 1999, the Board of Veterans' Appeals (Board) 
remanded this case to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine for further development 
and consideration of several claims.  That RO transferred the 
case to the RO in Reno, Nevada.  The RO since has issued a 
rating decision in May 2000 granting some of the claims 
before the Board in 1999, as well as other claims, leaving 
only the issues listed on the cover page of this decision as 
remaining for appellate consideration.


FINDING OF FACT

On December 12, 2000, prior to issuing a decision in this 
case, the Board received notification from the veteran, 
through his authorized representative, that he was 
withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal concerning the issues that remain on appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c) (2001).

In a statement dated and received on December 12, 2000, the 
veteran's representative reported that he had telephoned the 
veteran, and that the veteran had indicated that "he did not 
want his c file to go to BVA.  He wishes to have his appeal 
stopped."  The veteran has withdrawn his appeal in this 
case.  Therefore, there are no remaining allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 



